                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 1 of 16 Page ID #:5242



                                                                       1   Edward Gutenberg (SB# 102693)
                                                                           Milena Dolukhanyan (SB#303157)
                                                                       2   GARTENBERG GELFAND HAYTON LLP
                                                                           15260 Ventura Boulevard, Suite 1920
                                                                       3   Sherman Oaks, California 91403
                                                                           Telephone: (213) 542-2100
                                                                       4   Facsimile: (213) 542-2101
                                                                           Emails:     egartenberg@gghslaw.com
                                                                       5               mdolukhanyan@gghslaw.com
                                                                       6   Attorneys for Defendant
                                                                           EDWARD CHEN
                                                                       7
                                                                           NICOLAS MORGAN (SB# 166441)
                                                                       8   THOMAS A. ZACCARO (SB# 183241)
                                                                           thomaszaccaro@paulhastings.com
                                                                       9   PAUL HASTINGS LLP
                                                                           515 South Flower Street
                                                                      10   Twenty-Fifth Floor
GARTENBERG GELFAND HAYTON LLP




                                                                           Los Angeles, California 90071-2228
                                                                      11   Telephone: 1(213) 683-6000
                                                                           Facsimile: 1(213) 627-0705
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   Emails: nicolasmorgan@paulhastings.com
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                                   thomaszaccaro@paulhastings.com
                                                                      13
                                                                           Attorneys for Defendant
                                                                      14   JEAN CHEN
                                                                      15
                                                                                                     UNITED STATES DISTRICT COURT
                                                                      16
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                      17
                                                                           SECURITIES AND EXCHANGE                           Case No. 17-CV-06929-PA (JEMx)
                                                                      18   COMMISSION,
                                                                                                                             [Hon. Percy Anderson]
                                                                      19                 Plaintiff
                                                                                                      JOINT OPPOSITION OF EDWARD
                                                                      20          vs.                 AND JEAN CHEN TO MOTION OF
                                                                                                      ‘FIDUCIARY” FOR FINAL
                                                                      21 EDWARD CHEN, JEAN CHEN, HOME ACCOUNT & REPORT AND
                                                                         PARADISE INVESTMENT CENTER ADDITIONAL FEES FOR
                                                                      22 LLC, GH INVESTMENT LP, GH    DECEMBER 2018
                                                                         DESIGN GROUP, LLC, GOLDEN
                                                                      23 GALAXY LP, AND MEGA HOME,    [Filed concurrently with supporting
                                                                         LLC,                         Declarations]
                                                                      24
                                                                                         Defendants.                         Date: April 8, 2019
                                                                      25                                                     Time: 1:30p.m.
                                                                                                                             Dept.: 9A
                                                                      26
                                                                                                                             Complaint Filed: Sept. 20, 2017
                                                                      27                                                     Judgments Entered: Nov. 20, 2018
                                                                      28
                                                                                                                         1
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 2 of 16 Page ID #:5243



                                                                       1                                         TABLE OF CONTENTS
                                                                       2
                                                                                                                                                                                          Page
                                                                       3
                                                                           I.     INTRODUCTION.......................................................................................... 4
                                                                       4
                                                                           II.    PROCEDURAL HISTORY ........................................................................... 5
                                                                       5
                                                                           III.   ARGUMENT ................................................................................................. 7
                                                                       6
                                                                                  A.       Mosier Lacks Authority to Perform the Actions for Which He
                                                                       7                   Now Seeks Compensation ................................................................... 8
                                                                       8          B.       28 U.S.C. § 3103 Does Not Support the Requested Relief ................. 9
                                                                       9          C.       Mosier’s Request that the Court “Approve” the FAR is
                                                                                           Unintelligible and Unfair ...................................................................11
                                                                      10
GARTENBERG GELFAND HAYTON LLP




                                                                                  D.       Mosier’s Motion Is Procedurally Defective.......................................13
                                                                      11
                                                                                           1.       Mosier Failed to Comply with Pre-Filing Conference
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12                            Requirements of L.R. 7-3 ........................................................13
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13                   2.       Mosier Failed to Comply with the Notice Requirements
                                                                                                    of L.R. 7-4................................................................................13
                                                                      14
                                                                                           3.       Mosier Failed to Comply with the Briefing Requirements
                                                                      15
                                                                                                    of L.R. 7-5................................................................................14
                                                                      16                   4.       Mosier Failed to Comply with the Evidentiary
                                                                      17                            Requirements of L.R. 7-6 ........................................................15
                                                                      18   IV.    CONCLUSION ............................................................................................16

                                                                      19
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                    2
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 3 of 16 Page ID #:5244



                                                                       1                                            TABLE OF AUTHORITIES
                                                                       2
                                                                                                                                                                                               Page(s)
                                                                       3
                                                                            Cases
                                                                       4
                                                                            Morrison-Knudsen Co. v. CHG Int’l, Inc.,
                                                                       5
                                                                              811 F.2d 1209 (9th Cir. 1982) ............................................................................ 15
                                                                       6
                                                                            In re Still,
                                                                       7        963 F.2d 75 (5th Cir. 1992) ................................................................................ 14
                                                                       8
                                                                            Statutes
                                                                       9
                                                                            28 U.S.C.
                                                                      10       § 3103 ................................................................................................................... 9
GARTENBERG GELFAND HAYTON LLP




                                                                      11       § 3103(c)............................................................................................................... 6
                                                                               § 3103(d)............................................................................................................. 10
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12       § 3103(e)............................................................................................................... 6
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13       § 3103(g)(1).......................................................................................................... 9
                                                                               § 3103(g)(2).......................................................................................................... 9
                                                                      14       § 3103(g)(3).................................................................................................... 9, 10
                                                                      15
                                                                            Other Authorities
                                                                      16
                                                                            17.C.F.R. § 202.5(c) ................................................................................................ 11
                                                                      17
                                                                         Local Rule
                                                                      18
                                                                           R. 7-3 .................................................................................................................. 13
                                                                      19   R. 7-4 .................................................................................................................. 13
                                                                           R. 7-5 .................................................................................................................. 14
                                                                      20
                                                                           R. 7-6 .................................................................................................................. 15
                                                                      21   R. 7-8 .................................................................................................................. 13
                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                          3
                                                                                      OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                      FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                            LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 4 of 16 Page ID #:5245



                                                                       1          Defendants Edward and Jean Chen (the “Chens”) hereby oppose the Motion
                                                                       2   of Robert P. Mosier identified as “Fiduciary’s Final Account & Report & Request
                                                                       3   to Pay Final Fees & Costs for December 2018 through the Close” (the “Motion”)
                                                                       4   (Dkt. 195).
                                                                       5   I.     INTRODUCTION
                                                                       6          Robert Mosier (“Mosier”), the self-described “Fiduciary,” has filed a
                                                                       7   misleading motion and proposed order. Mosier is not the Receiver in this action.
                                                                       8   Nor is he the Monitor. Nor, indeed, is he the “Fiduciary.”1 Mosier has only one
                                                                       9   role in this case: Distribution Agent.2 As Distribution Agent, he is entitled to no
                                                                      10   more than $50,000. (November 28, 2018 Order, ¶ 4.)
GARTENBERG GELFAND HAYTON LLP




                                                                      11          Despite the Court’s clear Orders, Mosier continues to stray from his narrow
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   role as Distribution Agent—and now seeks a reward for doing so.                        Most
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   egregiously, Mosier has undermined the financial viability of the Golden Galaxy
                                                                      14   Project by irresponsibly sending his Final Accounting and Report (“FAR”) to
                                                                      15   dozens, if not hundreds, of people including investors, vendors, and sub-
                                                                      16   contractors.    Mosier’s conduct has led directly to increased costs and work
                                                                      17   stoppages for the Golden Galaxy Project.                Mosier lacks any authority as
                                                                      18   Distribution Agent to communicate with investors and other interested parties in
                                                                      19   this manner. He should not be enriched for this unauthorized, damaging conduct.
                                                                      20          In addition, Mosier’s Motion suffers from fatal procedural flaws and
                                                                      21   inherent inequities that weigh strongly in favor of denying the Motion.                 For
                                                                      22   example, the Notice of Motion’s stated request for “approval” of the FAR is
                                                                      23   unintelligible because Mosier does not specify what constitutes “approval.” This
                                                                      24
                                                                           1
                                                                      25      Mosier appears to have anointed himself as the “Fiduciary,” a title devoid of
                                                                           either meaning or authority.
                                                                      26   2
                                                                           The Court appointed Mosier to that rule in its Order Granting Stipulation Re (1)
                                                                      27 Creation  of Distribution Fund; (2) Appointment of a Distribution Agent; (3) Plan
                                                                         of Distribution and Payment of Fees to the Distribution Agent (“November 28,
                                                                      28 2018 Order”) (Dkt. No. 189).
                                                                                                                         4
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 5 of 16 Page ID #:5246



                                                                       1   request is also deeply prejudicial to the Chens, who, because of the terms of their
                                                                       2   settlement, are prohibited from disputing many of the inflammatory and
                                                                       3   unsubstantiated allegations that Mosier has peppered throughout the FAR. In
                                                                       4   addition, beyond just the relief Mosier noticed in the Motion, he seeks vastly
                                                                       5   different relief from the Court in his Proposed Order, including: (1) the authority
                                                                       6   to transfer or destroy relevant documents; (2) a release of all claims and liabilities
                                                                       7   as to Mosier and his unidentified agents, employees, independent contractors,
                                                                       8   attorneys and representatives; and (3) some ill-defined additional release from
                                                                       9   liability for “actions taken in good faith.” Mosier fails not only to provide notice
                                                                      10   of this requested relief, but also to offer any briefing or evidence in support of such
GARTENBERG GELFAND HAYTON LLP




                                                                      11   relief.
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12             Accordingly, Mosier’s Motion should be denied.3
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   II.       PROCEDURAL HISTORY
                                                                      14             Throughout the course of this action, Mosier’s role and responsibilities have
                                                                      15   steadily diminished. Mosier was first appointed as a temporary receiver by the
                                                                      16   Court’s September 20, 2017 Temporary Restraining Order (“TRO”) (Dkt. No. 11),
                                                                      17   which was entered following the SEC’s ex parte application.
                                                                      18             On January 11, 2018, the Court entered the Corrected Stipulation and Order
                                                                      19   re Order to Show Cause Regarding Receiver (“January 11, 2018 Order”) (Dkt. No.
                                                                      20   75). The January 11, 2018 Order defined Mosier’s future role and responsibilities
                                                                      21   in this action.      Pursuant to this Order, Mosier served as Receiver only for
                                                                      22   Defendants GH Investment LP and GH Design Group, LLC (together,
                                                                      23   “Receivership Entities”), acting instead as Monitor over the estate of Home
                                                                      24

                                                                      25

                                                                      26
                                                                           3
                                                                      27   The Chens have no objection to Mosier submitting to the Court a FAR consisting
                                                                         of Exhibit B of the Motion as this document provides an updated accounting for
                                                                      28 receipts and disbursements
                                                                                                                         5
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 6 of 16 Page ID #:5247



                                                                       1   Paradise Investment Center LLC, Golden Galaxy LP and Mega Home, LLC
                                                                       2   (together, “Monitorship Entities”).4
                                                                       3           On November 19, 2018 based upon a negotiated settlement with the SEC,
                                                                       4   the Court entered final judgments against Defendants. (See Dkt. Nos. 181-185.)
                                                                       5   The negotiated settlement provided for future disgorgement payments upon
                                                                       6   completion of the Golden Galaxy Project, which was anticipated to produce the
                                                                       7   lion’s share of funds to be used for disgorgement.
                                                                       8           Soon thereafter, on November 27, 2018, the parties filed a stipulation and
                                                                       9   proposed order including additional terms of the negotiated settlement. (See Dkt.
                                                                      10   Nos. 188.) Contrary to Mosier’s unsupported assertion this stipulation “had been
GARTENBERG GELFAND HAYTON LLP




                                                                      11   rushed through,” it was the result of extended negotiations and multiple drafts
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   between the parties.5 (Declaration of Edward Gartenberg (“Gartenberg Decl.”),
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   filed concurrently with this Opposition, ¶¶ 2-3.) The Court quickly entered the
                                                                      14   Order Granting Stipulation re (1) Creation of Distribution Fund; (2) Appointment
                                                                      15   of a Distribution Agent; (3) Plan of Distribution and Payment of Fees to the
                                                                      16   Distribution Agent on November 28, 2018 (“November 28, 2018 Order”). The
                                                                      17   November 28, 2018 Order explicitly reduced Mosier’s role and responsibilities in
                                                                      18   this matter to that of Distribution Agent. (November 28, 2018 Order, ¶ 2.) The
                                                                      19   Distribution Agent’s duties were limited to administering disgorgement payments
                                                                      20   pursuant to the parties’ settlement terms. (Id., ¶¶ 3-16.) The November 28, 2018
                                                                      21   Order hammered this point home by noting that Mosier’s prior roles in this case—
                                                                      22   whether as Monitor, Receiver, or otherwise—were terminated:
                                                                      23                 All other powers granted to and the duties of Mr. Mosier
                                                                      24                 pursuant to the Court’s January 11, 2018 Order
                                                                      25

                                                                      26
                                                                           4
                                                                      27      Mosier’s role as monitor was effectively limited to approving payments
                                                                           exceeding $5,000. (January 11, 2018 Order at 3:8-11.)
                                                                      28   5
                                                                               Motion at 5:10-12.
                                                                                                                         6
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 7 of 16 Page ID #:5248



                                                                       1                 concerning the Golden Galaxy project or otherwise are
                                                                       2                 terminated.
                                                                       3   There is no doubt that this Court had authority to terminate Mosier’s powers and
                                                                       4   duties as Monitor, Receiver, or otherwise.             See, e.g., 28 U.S.C. § 3103(e)
                                                                       5   (providing the court with authority to remove a receiver or modify a receiver’s
                                                                       6   powers at any time) and § 3103(c) (providing that a receivership shall not continue
                                                                       7   past the entry of a judgment unless otherwise directed by the court). Finally, given
                                                                       8   the extraordinarily high fees and costs billed by Mosier throughout this case, the
                                                                       9   Court limited him to $50,000 for his work as Distribution Agent.6 (November 28,
                                                                      10   2018 Order, ¶ 4.)
GARTENBERG GELFAND HAYTON LLP




                                                                      11          On January 29, 2019, the Court entered the Order re (1) Distributions From
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   Distribution Agent and (2) Clarifying Role of Distribution Agent (“January 29,
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   2019 Order”) (Dkt. No. 194). Contrary to Mosier’s misrepresentation that the
                                                                      14   parties stipulated to the January 29, 2019 Order due to “inconsistencies that were
                                                                      15   reported” in the November 28, 2018 Order (Motion at 5:10-13), the January 28,
                                                                      16   2019 Order touched upon the November 28, 2018 Order only to reiterate issues
                                                                      17   that were obvious to every other party in this action. (See, e.g., January 29, 2019
                                                                      18   Order, ¶¶ 4 (“Mosier shall not participate in the management or operation of Home
                                                                      19   Paradise Investment Center LLC in any manner”); 5 (“Mosier shall turn over any
                                                                      20   and all responsibility for the lease for GH Design Group, LLC’s Ontario,
                                                                      21   California warehouse, including all subleases to Ms. Chen”); 6 (“Except as
                                                                      22   authorized [by the November 28, 2018 Order, Mosier] shall not participate in the
                                                                      23   management or operation of GH Investment LP or GH Design Group, LLC in any
                                                                      24   manner.”).)
                                                                      25

                                                                      26   6
                                                                           The November 28, 2018 Order provides that the Court may increase this amount
                                                                      27 “[u]pon  noticed application by the Distribution Agent.” (November 28, 2018
                                                                         Order, ¶ 4.) Mosier does not appear to request an increase under this provision in
                                                                      28 his Motion.
                                                                                                                         7
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 8 of 16 Page ID #:5249



                                                                       1   III.   ARGUMENT
                                                                       2          Mosier’s Motion should be denied.             Here, Mosier seeks an additional
                                                                       3   $39,949.96 (on top of the already $667,619.87 he has been paid) for work as
                                                                       4   Receiver after he was explicitly removed from that position by the Court’s
                                                                       5   November 28, 2018 Order.7 Mosier provides no authority—from the Court’s prior
                                                                       6   Orders, statute, or otherwise—to support his Motion. Indeed, the Motion suffers
                                                                       7   from numerous procedural deficiencies and other inequities that weigh heavily
                                                                       8   against granting the Motion.
                                                                       9          A.     Mosier Lacks Authority to Perform the Actions for Which He
                                                                      10                 Now Seeks Compensation8
GARTENBERG GELFAND HAYTON LLP




                                                                      11          Granting this motion would contravene the Court’s prior orders. The Court
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   has already determined that Mosier should (1) work only as Distribution Agent
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   following November 28, 2018 and (2) be awarded no more than $50,000 for such
                                                                      14   work. Granting Mosier’s Motion would not only reward him for work performed
                                                                      15   outside his circumscribed authority as Distribution Agent, but also allow him more
                                                                      16   than the $50,000 he has been allotted. Such a result would fly in the face of the
                                                                      17   Court’s November 28, 2018 and January 29, 2019 Orders.
                                                                      18          Despite the Court’s clear Orders, Mosier continues to stray from his narrow
                                                                      19   role as Distribution Agent. Mosier seeks monies for work performed following the
                                                                      20   November 28, 2018 Order in his Motion. (See Motion at 2:1-3 (“The motion also
                                                                      21   seeks approval of final fees and costs for the Fiduciary and his staff for December
                                                                      22   7
                                                                           The Chens do not agree with Mosier’s purported contributions and challenges
                                                                      23 detailed   in his Motion presumably trying to justify these prior fees and costs. The
                                                                         $667,619.87 was already awarded and accordingly any debate about them is now
                                                                      24 irrelevant. Moreover, Mosier’s listing of these in his Motion was an improper
                                                                         attempt to assert as “facts” allegations against the Chens, which were and are
                                                                      25 totally irrelevant to the pending claim for $39,949.96 in fees and costs. This claim
                                                                         is itself excessive even if it were for authorized work.
                                                                      26   8
                                                                             Mosier also lacks any authority and/or right to the various forms of relief
                                                                      27 requested  in the Proposed Order filed with the Motion. As the Motion focuses
                                                                         only on the FAR and Mosier’s fee request, the Chens address those issues here.
                                                                      28 See Section III.D., infra, for a more thorough discussion of the other forms of
                                                                         relief requested by Mosier.
                                                                                                                         8
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                                  Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 9 of 16 Page ID #:5250



                                                                       1   2018 through January 2019 . . . .”).) But the work for which Mosier seeks
                                                                       2   compensation has nothing to do with his duties as Distribution Agent, which is the
                                                                       3   only role he was authorized to perform after November 28, 2018. (See Motion at
                                                                       4   6:1-6 (listing “the Distribution Agent’s future fees of $50,000” as separate from the
                                                                       5   fees sought in the Motion); 6:20 – 7:21 (listing work performed by Mosier and
                                                                       6   related timekeepers).) Clearly, Mosier was neither Monitor nor Receiver when he
                                                                       7   performed these actions described in the Motion. He should not be rewarded for
                                                                       8   this unauthorized conduct as he seeks in his Motion, especially when doing so
                                                                       9   would only enrich him beyond the $50,000 allowed for his work following
                                                                      10   November 28, 2018.
GARTENBERG GELFAND HAYTON LLP




                                                                      11            Nor should the court “approve” the FAR filed by Mosier.9 Throughout this
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   action, the Court granted Mosier authority only as carefully detailed in stipulations
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   followed by Court orders. Nothing in any of the orders relevant to Mosier’s role in
                                                                      14   this action authorized him to prepare the report he filed here. And, even if they
                                                                      15   had, the November 28, 2018 Order explicitly terminated his prior powers and
                                                                      16   duties.
                                                                      17            B.    28 U.S.C. § 3103 Does Not Support the Requested Relief
                                                                      18            Despite Mosier’s statement that the “[M]otion is made pursuant to 28 U.S.
                                                                      19   Code § 3103(g)(1) – (3),” this statute neither obligates Mosier to perform any
                                                                      20   action outside of his Court-appointed role as Distribution Agent, nor supports his
                                                                      21   request for compensation for work performed as Receiver or Monitor after his
                                                                      22   termination from these roles.        Even if arguendo, Mosier had authority under
                                                                      23   Section 3103(g)(3)10 to do anything, it was limited to preparing a final accounting
                                                                      24   of receipts and disbursements to be submitted to the Court and the parties of record
                                                                      25

                                                                      26
                                                                           9
                                                                      27    See Section III.C, infra, for further discussion on the unintelligible nature of
                                                                           Mosier’s requests in the Motion.
                                                                      28   10
                                                                                28 U.S.C. §3103(g)(1) and (2) are irrelevant to this analysis.
                                                                                                                         9
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                        Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 10 of 16 Page ID #:5251



                                                                       1   in the litigation. Such a document amounts to little more than the two pages
                                                                       2   contained in his Exhibit B.
                                                                       3          Indeed, Mosier’s FAR appears wholly non-compliant with this statute. 28
                                                                       4   U.S.C. § 3103(g)(3), merely states that “[a]t the termination of a receivership, the
                                                                       5   receiver shall file a final accounting of the receipts and disbursements and apply
                                                                       6   for compensation setting forth the amount sought and the services rendered by the
                                                                       7   receiver.” The purported FAR that Mosier included with the Motion extends far
                                                                       8   beyond the “receipts and disbursements” of 28 U.S.C. § 3103(g)(3), as it contains
                                                                       9   numerous unsubstantiated allegations about the facts of the case and conduct of
                                                                      10   Defendants, including those outside of the prior Receivership Entities. (See Notice
GARTENBERG GELFAND HAYTON LLP




                                                                      11   of Motion: Fiduciary’s Final Account and Report (Dkt. No. 195-2).) In addition,
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   Mosier has sent this FAR to dozens, if not hundreds, of individuals and entities
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   beyond the Court and the parties to this action. 28 U.S.C. § 3103(g)(3) provides no
                                                                      14   basis for this action.
                                                                      15          Mosier’s FAR contains factual allegations to entities and individuals outside
                                                                      16   the Receivership Entities. Pursuant to the January 11, 2018 Order Mosier was a
                                                                      17   receiver only for two entities: GH Investment LP and GH Design Group, LLC.
                                                                      18   He was a “Monitor” for the remaining entity defendants. Mosier did not limit his
                                                                      19   FAR to the Receivership Entities as provided by the statute.
                                                                      20          In addition, Mosier did not limit his report to accounting for “receipts and
                                                                      21   disbursements.” Had he done so, the report could have simply consisted of the two
                                                                      22   pages in Exhibit B. Given Mosier’s continuing obligation to keep written accounts
                                                                      23   itemizing receipts and expenditures (see, e.g., 28 U.S.C. § 3103(d)) and his
                                                                      24   repeated status reports doing so to the Court, it is hard to imagine that any FAR
                                                                      25   could have incurred anything more than a nominal bookkeeping cost. Mosier’s
                                                                      26   FAR extends far beyond the “receipts and disbursements,” as it contains numerous
                                                                      27   unsubstantiated allegations about the facts of the case and conduct of Defendants.
                                                                      28
                                                                                                                         10
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                        Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 11 of 16 Page ID #:5252



                                                                       1          Finally, Mosier has no grounds to request “compensation . . . rendered by the
                                                                       2   receiver.” Mosier had already received any such compensation prior to filing the
                                                                       3   FAR.     Indeed, the Chens already agreed that Mr. Mosier may pay himself
                                                                       4   $53,882.56 for his work prior to the November 28, 2018 Order. (See January 29,
                                                                       5   2019 Order, ¶ 7.) This payment satisfied any possible monies owed to Mosier for
                                                                       6   his work as Monitor and/or Receiver. If Mosier believed he was truly entitled to
                                                                       7   compensation for preparing a simple “final accounting of the receipts and
                                                                       8   disbursements,” such compensation would be severely limited. Again, such an
                                                                       9   accounting is covered in full on the two-page Exhibit B Mosier filed with the
                                                                      10   Motion. Because the only substantive work arguably necessary was an update on
GARTENBERG GELFAND HAYTON LLP




                                                                      11   receipts and disbursements, which Mosier tracked throughout his time as
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   Monitor/Receiver and frequently reported to the Court. This work could have been
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   done by one bookkeeper is a few hours—not eight billers for 227.8 hours plus
                                                                      14   $1,456.96 in costs. (See Motion at 6:20 – 7:17; 7:18-21.)
                                                                      15          C.     Mosier’s Request that the Court “Approve” the FAR is
                                                                      16                 Unintelligible and Unfair
                                                                      17          Mosier’s Motion asking that the Court “approve” the FAR (Notice, 1:27)
                                                                      18   (Dkt. No. 195) is unintelligible and grossly unfair to the Chens. The concept of
                                                                      19   “approval” is extremely unclear in this context.11 As a practical matter, Mosier has
                                                                      20   already sent the FAR to numerous persons who are not parties to this litigation, so
                                                                      21   he cannot be seeking approval for that unauthorized action. Nor can Mosier
                                                                      22   realistically be asking the Court to make factual findings without evidence for a
                                                                      23   case that has already been settled and judgment entered. Whatever Mosier means
                                                                      24   by seeking the Court’s approval, there is no statute or order cited which would
                                                                      25   provide any authority for this.
                                                                      26

                                                                      27   11
                                                                           What does approval mean in this context? Is he asking the Court to confirm the
                                                                      28 accuracy of the report? If so, what part?
                                                                                                                         11
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                        Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 12 of 16 Page ID #:5253



                                                                       1          Perhaps most egregiously, the Chens are prohibited from defending
                                                                       2   themselves against Mosier’s inflammatory and unsupported factual allegations due
                                                                       3   to the terms of their settlement with the SEC. The SEC required that Defendants
                                                                       4   who accepted the settlement without admitting or denying nonjurisdictional
                                                                       5   allegations, as the Chens did, be limited in their ability to respond to allegations
                                                                       6   like Mosier’s.12 17.C.F.R. §202.5(c) provides in part that it is the SEC’s policy
                                                                       7   “not to permit a defendant or respondent to consent to a judgment or order that
                                                                       8   imposes a sanction while denying the allegations in the complaint or order for
                                                                       9   proceedings . . . .”
                                                                      10          Mosier’s FAR includes numerous unsubstantiated factual allegations that
GARTENBERG GELFAND HAYTON LLP




                                                                      11   may overlap with “the allegations in the complaint or order for proceedings.” If
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   the Chens defend against these allegations, including by offering evidence to
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   contradict them, they risk reprisal by the SEC that could undermine their
                                                                      14   settlement. This no-win situation has only been exacerbated by Mosier, who not
                                                                      15   only filed these unfair allegations with the Court, but also widely publicized by
                                                                      16   sending them to numerous parties including investors, third parties, and even
                                                                      17   Golden Galaxy Project sub-contractors.13 Given that Mosier lacked authority to
                                                                      18   even make these inflammatory, unproven accusations, it stands beyond reason that
                                                                      19   he should be allowed to transmit them directly to hundreds of people.
                                                                      20          Mosier’s irresponsible actions have already had deleterious consequences
                                                                      21   not only for the Chens personally, but also the Golden Galaxy Project. Indeed,
                                                                      22   Mosier has placed the success of the Golden Galaxy Project in jeopardy. (See
                                                                      23   Declaration of Jean Chen (“Chen Decl.”), filed concurrently with this Opposition,
                                                                      24   ¶ 3.) As a direct consequence of Mosier’s actions, certain Golden Galaxy Project
                                                                      25   sub-contractors have refused to continue the work necessary to complete
                                                                      26
                                                                           12
                                                                      27   This is customary with the SEC’s negotiated settlements.
                                                                           13
                                                                           Mosier has doubled-down on his irresponsible conduct by unilaterally translating
                                                                      28 his FAR into Chinese and serving it not only on EB-5 investors in the Receivership
                                                                         Entities, but also the Monitorship Entities.
                                                                                                                         12
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                        Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 13 of 16 Page ID #:5254



                                                                       1   construction. (Id., ¶¶ 3-4.) In addition, Mosier’s FAR will likely increase the costs
                                                                       2   of insurance for the Golden Galaxy Project. (Id., ¶ 5.) All Mosier has done by
                                                                       3   sending out the FAR is confuse investors, vendors, and sub-contractors about the
                                                                       4   viability of the Golden Galaxy Project, which, in turn, has increased the risk that
                                                                       5   the Golden Galaxy Project will be delayed or not be completed. (Id., ¶¶ 6-7.)
                                                                       6          Mosier’s FAR, like many of his prior efforts in this action, is a vain, self-
                                                                       7   serving attempt to justify his activities and bills. Following the settlement in
                                                                       8   November 2018, Mosier appears now to rely on unproven, inflammatory
                                                                       9   allegations to wring any monies he can from Defendants. More insidiously, it
                                                                      10   appears that Mosier widely distributed his Motion and FAR in some attempt to try
GARTENBERG GELFAND HAYTON LLP




                                                                      11   to bar future claims against him by third parties. Although not part of any Notice
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   of Motion filed by Mosier, he has included in his Proposed Order, among other
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   things, a release of all claims and liabilities as to Mr. Mosier and his unidentified
                                                                      14   agents, employees, independent contractors, attorneys, and representatives.
                                                                      15          Mosier’s actions here provide no conceivable benefit to the estate it purports
                                                                      16   to protect. Mosier has only sowed confusion and interfered with the Chens’ ability
                                                                      17   to complete the Golden Galaxy Project and satisfy their financial obligations
                                                                      18   pursuant to the settlement. Mosier’s recent actions have done nothing more than
                                                                      19   waste the parties’ time and money—not to mention the Court’s limited resources—
                                                                      20   in a settled case in which all potentially aggrieved parties will be made whole.
                                                                      21          D.     Mosier’s Motion Is Procedurally Defective
                                                                      22          Local Rule 7-4 provides, “[t]he Court may decline to consider a motion
                                                                      23   unless it meets the requirements of L.R. 7-3 through L.R. 7-8.” As set forth below,
                                                                      24   Mosier’s motion fails to comply with at least four of these Local Rules and
                                                                      25   therefore should not be considered.
                                                                      26

                                                                      27

                                                                      28
                                                                                                                         13
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                        Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 14 of 16 Page ID #:5255



                                                                       1                 1.     Mosier Failed to Comply with Pre-Filing Conference
                                                                       2                        Requirements of L.R. 7-3
                                                                       3           Subject to inapplicable, limited exceptions, Local Rule 7-3 requires a
                                                                       4   conference prior to filing motions at least seven days before filing a motion. The
                                                                       5   Local Rule requires a statement of compliance in the notice. This was not done
                                                                       6   here.    The omission had significant, if not irreparable consequences.                Had a
                                                                       7   conference been held in which Mosier clearly indicated his intention to file and
                                                                       8   serve this Motion on hundreds of people, perhaps the confusion and difficulties
                                                                       9   caused by that could have been avoided. At the least, counsel for the real parties to
                                                                      10   this litigation would have had an opportunity to seek ex parte relief.
GARTENBERG GELFAND HAYTON LLP




                                                                      11                 2.     Mosier Failed to Comply with the Notice Requirements of
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12                        L.R. 7-4
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13           Local Rule 7-4 requires that each motion shall include a notice of motion,
                                                                      14   which “shall contain a concise statement of the relief or Court action the movant
                                                                      15   asks.” Here Mosier has filed a confusing three separate Notices of Motion (See
                                                                      16   Dkt. Nos. 195, 195-2, and 197.) The first Notice (Dkt. No. 195) asks the Court to
                                                                      17   “approve” the FAR (without explaining what that means) along with certain fees
                                                                      18   and costs already incurred or to be incurred in the future. The second Notice (Dkt.
                                                                      19   No. 195-2) refers solely to approving the FAR and the third Notice (Dkt. No. 197)
                                                                      20   “to EB-5 investors” only describes itself as, “the notice of the Fiduciary’s Final
                                                                      21   Account and Report (“FAR”) translated into simple Chinese.”
                                                                      22           None of these Notices include the real issues Mosier deceptively includes in
                                                                      23   his Proposed Order, which seeks, among other things: (1) authority to transfer or
                                                                      24   destroy relevant documents; (2) a release of all claims and liabilities as to Mr.
                                                                      25   Mosier and his unidentified agents, employees, independent contractors, attorneys
                                                                      26   and representatives; and (3) some ill-defined additional release from liability for
                                                                      27   “actions taken in good faith.” None of these requests are properly before the Court
                                                                      28   and therefore should not be considered.
                                                                                                                         14
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                        Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 15 of 16 Page ID #:5256



                                                                       1                 3.     Mosier Failed to Comply with the Briefing Requirements of
                                                                       2                        L.R. 7-5
                                                                       3          Local Rule 7-5 requires that every motion include a brief but complete
                                                                       4   memorandum including the supporting authorities. Mosier’s Motion offers no
                                                                       5   argument or supporting authorities for the relief sought in his proposed order other
                                                                       6   than citing to purported statutory authority for filing a FAR. Accordingly, the
                                                                       7   additional relief sought in the proposed order (authority to destroy and for liability
                                                                       8   releases) should not even be considered.
                                                                       9          The forms of relief requested by Mosier implicate important legal issues that
                                                                      10   must be decided, if at all, upon properly noticed motions. Here, Mosier seeks to
GARTENBERG GELFAND HAYTON LLP




                                                                      11   limit the scope of his potential liability before a plaintiff even raises a claim. But
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12   such an unsupported pre-claim release is inappropriate, given that claims may
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13   present difficult issues that should be decided on the facts of a particular claim.
                                                                      14   For example, it has been noted that a receiver can be personally liable for a failure
                                                                      15   to exercise ordinary care and prudence. In re Still, 963 F.2d 75, 77 (5th Cir. 1992).
                                                                      16   Even where courts have noted a qualified immunity from personal liability, it has
                                                                      17   been limited to actions taken within the receivership authority.                   See, e.g.,
                                                                      18   Morrison-Knudsen Co. v. CHG Int’l, Inc., 811 F.2d 1209, 1223 (9th Cir. 1982).
                                                                      19   Mosier’s proposal for a release not only of himself but extended to unidentified
                                                                      20   agents, employees, independent contractors, attorneys and representatives makes
                                                                      21   the issue even more problematic, and less appropriate for pre-claim release.
                                                                      22                 4.     Mosier Failed to Comply with the Evidentiary
                                                                      23                        Requirements of L.R. 7-6
                                                                      24          Local Rule 7-6 requires that factual contentions involved in any motion and
                                                                      25   opposition to motions shall be presented, heard, and determined upon declarations
                                                                      26   and other written evidence alone, except that the Court may, in its discretion,
                                                                      27   require or allow oral examination of any declarant or any other witness. The
                                                                      28   Motion includes a number of factual allegations asserting wrongdoing by the
                                                                                                                         15
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
                                                        Case 2:17-cv-06929-PA-JEM Document 199 Filed 03/11/19 Page 16 of 16 Page ID #:5257



                                                                       1   Defendants (see Motion 3:3-9 and 4:9-23), but fails to provide supporting evidence
                                                                       2   for any allegation. Many of these allegations went well beyond anything alleged
                                                                       3   by the SEC. Mosier was not authorized to opine on these matters, let alone make
                                                                       4   these accusations in an unsolicited, unauthorized and unsupported memorandum.14
                                                                       5          Tellingly, instead of providing a sworn statement under penalty of perjury,
                                                                       6   Mosier avers nothing more than that his declaration “was signed by me on the 31th
                                                                       7   [sic] day of January 2019 in Costa Mesa, CA.” This tautological oath provides no
                                                                       8   statement of the veracity of anything. Indeed, it appears starkly at odds with L.R.
                                                                       9   7-6’s requirement that factual contentions to be supported by declarations and
                                                                      10   other written evidence.
GARTENBERG GELFAND HAYTON LLP




                                                                      11   IV.    CONCLUSION
                                INCLUDING PROFESSIONAL CORPORATIONS




                                                                      12          For the foregoing reasons, Mosier’s Motion should be denied.15
                                    A LIMITED LIABILITY PARTNERSHIP




                                                                      13

                                                                      14   Dated: March 11, 2019               GARTENBERG GELFAND HAYTON LLP
                                                                      15
                                                                                                               By:     /s/ Edward Gartenberg
                                                                      16                                             Edward Gartenberg
                                                                      17
                                                                                                                     Milena Dolukhanyan
                                                                                                                     Attorneys for Defendant
                                                                      18                                             EDWARD CHEN
                                                                      19   Dated: March 11, 2019               PAUL HASTINGS LLP
                                                                      20
                                                                                                               By:     /s/ Nicolas Morgan
                                                                      21                                             Nicolas Morgan
                                                                      22                                             Thomas A. Zaccaro
                                                                                                                     Attorneys for Defendant
                                                                      23                                             JEAN CHEN
                                                                      24
                                                                           14
                                                                      25    This should come as no surprise to Mosier given the Court’s prior instruction
                                                                         that “it is the primary responsibility of the plaintiff in this action, and not the
                                                                      26 Receiver, to engage in discovery concerning defendants’ assets and activities.”
                                                                         (Oct. 4, 2017 Civil Minutes (Dkt. No. 20).)
                                                                      27   15
                                                                            As stated previously, the Chens have no objection to Mosier submitting to the
                                                                      28 Court a FAR consisting of Exhibit B of the Motion as this document provides an
                                                                         updated accounting for receipts and disbursements.
                                                                                                                         16
                                                                                     OPPOSITION OF DEFENDANTS EDWARD AND JEAN CHEN TO MOTION OF “FIDUCIARY” FOR
                                                                                                     FINAL ACCOUNT & REPORT AND ADDITIONAL FEES
                                                                           LEGAL_US_W # 97597365.7
